8 N.J. 85 (1951)
83 A.2d 774
PENNSYLVANIA-READING SEASHORE LINES, PLAINTIFF-APPELLANT,
v.
BOARD OF PUBLIC UTILITY COMMISSIONERS, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued October 15, 1951.
Decided October 22, 1951.
Mr. John Lloyd, Jr., argued the cause for the appellant (Messrs. Lloyd & Horn, attorneys).
Mr. Frank A. Mathews, Jr., argued the cause for the respondents (Mr. Theodore D. Parsons, Attorney-General).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Eastwood in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, WACHENFELD, BURLING and ACKERSON  5.
For reversal  None.